George Rose Smith, Justice. At the school election on March 13, 1979, the parties to this election contest, Billy Holden, and Paul Vent, were two of four candidates for school director in Carlisle School District No. 3. A month before the election Vent asked Holden to withdraw, because Holden resided just outside the district, in an adjoining Humnoke school district. Instead of withdrawing, Holden obtained an agreement, approved by the County Board of Education on February 23, by which the Humnoke district purported to transfer 80 acres, on which the Holden house is situated, to the Carlisle district in exchange for a transfer of 40 acres by the Carlisle district. Holden was certified as the winner of the election, with Vent running fourth. Vent, however, filed this action asking for a new election because Holden was not a qualified candidate. The circuit court sustained the contest and ordered a new election, but the judgment recites that Holden is now a qualified elector of the Carlisle district. An appeal and cross appeal bring both points up for review. The Court of Appeals certified the case to this court. The statute requires a school director to be a bona fide resident and qualified elector of the district which he serves. Ark. Stat. Ann. § 80-504 (Repl. 1980). The attempted exchange of territory between the two districts was void, because a county board of education cannot transfer territory from one district to another without the consent of a majority of the electors in each district. § 80-404; Genoa Central Sch. Dist. No. 1 v. Board of Education of Miller County, 263 Ark. 393, 565 S.W. 2d 129 (1978). Hence Holden was not and is not a resident of the Carlisle district. It is immaterial that Holden’s wife has served in school elections in the Carlisle district or that his children have been picked up by the Carlisle school buses and have attended school in Carlisle. The controlling fact in this election contest is the place of Holden’s residence. Affirmed on direct appeal and reversed on cross appeal. Purtle and Stroud, JJ., concur in part and dissent in part.